Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed January 29, 2021 has been entered.

Applicant's arguments filed January 29, 2021, have been fully considered but they are not found persuasive.

Claims 134-135, 147-154, 156-160, 162-175, 177-190, 195, 202-203 are pending.  Claims 1-133, 136-146, 155, 161, 176, 191-194, 196-201 are canceled.  Claims 153-154, 156-160, 162-175, 177-190, 195, 202-203 are withdrawn.  Claims 134-135, 147-152 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 134-135, 147-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims encompass a mutant thyrotropin receptor (TSHR) variant with a specific mutation position substitutions but is generically encompass 20% changes to the rest of the thyrotropin receptor and fragment thereof and function as claimed in the functional claim limitation.  Claims also encompass fragments in regions of TSHR not in the critical region as claimed for function.  Although, the specification has provided adequate written description for the specific mutations with the full sequence of TSHR, the specification fails to provide representative species and/or identifying characteristics (e.g. structure/function correlation) of the genus containing:
 a large genus of unlimited changes to the mutant while designating one or more residues as mutated with claimed function; and/or

The specification disclose a mutated TSHR with specified mutation amino acid position of the specific species SEQ ID NO:.  However, the claim limitations encompass the single or more mutation only with 20% of the rest of the receptor changed by substitution, deletion, or addition.  Such claim limitations encompass a mutant with few residues that encompass the TSHR residues that bind the antibody and the mutant changes alone with the overall structure of the TSHR is missing due to unlimited changes and still function as claimed.  The state of the art is such that one skilled in the art specifically mutated TSHR few residues while retaining the rest of the wild-type molecule intact (Roberson et al., WO 2012/098413).  One skilled in the art cannot envision the large genus of mutated TSHR which would have the function claimed.  The mutation positions is not correlated with large number of mutations (20% can be more than 40 amino acid changes) which provide the function.  One skilled in the art are not aware of the changes of 20% of the protein and still provide the function with specific mutations.  It is well established that proteins folding affect function and the underlying amino acid sequence creates the folding.  The specific amino acids are present to provide such function and which of the 20% amino acid changes cannot be envisioned which result in the particularly claimed mutations for the function.  Thus, applicant was not in possession of the broad genus claimed because the specification fails to provide representative species and/or identifying characteristics (e.g. structure/function correlation) of the genus. 

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not 
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which structural regions are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying a ligand encompassed by the claimed specificity.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
The skilled artisan is well aware that assigning functional activities for any particular ligand does not provide structure or structural regions for the functional limitations.  Even in situations where there is some confidence of a similar overall structure between ligands, only experimental research can confirm the artisan’s best guess as to function of the structurally related binding parameters.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 
Therefore, the full breadth of the claim does not meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants argue that functional variants disclosed herein show a greater than 20% variability in sequence providing written description supportive of the instantly claimed feature “of at least 80% sequence identity.”  Applicant recite TSHR260 
Applicants argue that instant application discloses experiments wherein every residue in the TSHR 260 variant was computationally mutated to every other amino acid residue reciting specification page 5, paragraph 1, page 6-7, paragraph 6, and page 25, paragraph 1-3.  However, the computational mutagenesis resulted in the single to quadruplet amino acid changes which is not representative of genus of changing 40 amino acids in the sequences including deletions, substitutions or additions simultaneously.  The specification does not disclose how the changes in 40 amino acids by a combination of substitutions or additions or deletions would result in the claimed function.  
Previously Applicants argue that Tables 1 and 2 of the instant application present numerous examples of mutations which were not in fact thermostabilising mutations but these did not lead to non-functionality of the TSHR.  However, the Tables 1 and 2 are drawn to single mutation in the protein and not 20% changes which affect the single to hextuplet mutations or more.  Furthermore, the claims are drawn to specific function which there is not correlation not necessarily whether there is non-functionality.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646